DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #15687180 received on 5/17/2021. Claims 4, 8-9 and 20 are cancelled. Claims 1, 6, 12 and 14-15 are amended. Claims 21-22 are newly added. Claims 2-3, 5, 7, 10-11, 13 and 16-19 are previously presented. Claims 1-3, 5-7, 10-19 and 21-22 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 5/17/2021, with respect to claims 1 and 14-15 have been fully considered and are persuasive.  The rejection of claims 1 and 14-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-7, 10-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a Radio Frequency Identification (RFID) tag, comprising: a housing and a memory for storing information; wherein the RFID tag is operatively coupled to an electrical system of a vehicle via a wireless connection; wherein a presence of the RFID tag is required in order to start the vehicle, and access to one or more portions of the information stored within the RFID tag is selectively allowed based on a received security code; wherein removal of the RFID tag causes disablement of the vehicle (claim 1); nor a Radio Frequency Identification (RFID) system, comprising: an RFID interrogator; and an RFID tag, the RFID tag comprising: a housing; and a memory for storing information; wherein the RFID tag is operatively coupled to an electrical system of a vehicle via a wireless connection; wherein a claim 14); nor a Radio Frequency Identification (RFID) tag, comprising: a housing; and a memory for storing information; wherein the RFID tag is operatively coupled to an electrical system of an object via a wireless connection; wherein a presence of the RFID tag is required in order to control operation of the object, and access to one or more portions of the information stored within the RFID tag is selectively allowed based on a received security code; wherein removal of the RFID tag causes disablement of the object (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TOAN C LY/Primary Examiner, Art Unit 2887